Filed 7/2/21 P. v. Morgan CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F080244
             Plaintiff and Respondent,
                                                                           (Kern Super. Ct. No. RF008071A)
                    v.

 CHELSI DNAE MORGAN,                                                                      OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Kenneth G.
Pritchard, Judge.
         Jared G. Coleman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Hill, P.J., Levy, J. and Detjen, J.
                                      INTRODUCTION
          Appellant and defendant Chelsi Dnae Morgan pleaded no contest to arson, and she
was placed on probation. On appeal, her appellate counsel has filed a brief that
summarizes the facts with citations to the record, raises no issues, and asks this court to
independently review the record. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) We
affirm.
                                           FACTS1
          On July 24, 2018, at 10:49 a.m., an officer responded to a dispatch about a vehicle
fire in Ridgecrest. The officer arrived at defendant’s residence and determined the
burning vehicle belonged to defendant’s husband. Defendant had reported the fire. The
fire department was on the scene and extinguished the fire.
          When the officer spoke to defendant, she exhibited signs of alcohol intoxication.
Defendant stated her husband’s vehicle had been parked in front of the house. At
10:00 p.m., she unplugged the battery charging cable that had been connected to the
vehicle. She saw a spark from the bottom of the vehicle but went inside the residence
and went to bed. A short time later, she smelled smoke and observed the vehicle was on
fire. At 10:06 p.m., defendant called 911 and reported she was locked out of her
residence.
          As the investigation continued, the defendant became uncooperative and angry.
Defendant was arrested. She was questioned further and continued to provide
contradictory statements. The officer found two lighters outside the residence. The fire
department determined the fire was not accidental, and an arson investigation was
initiated.
          Defendant’s husband stated he contacted defendant at approximately 10:00 p.m. in
the front yard of the residence, and she was heavily intoxicated. He left the residence to


         The facts are from the probation report’s summary of the police reports, which
          1
the parties stipulated to as the factual basis for defendant’s plea.

                                               2.
avoid an argument with defendant. He said the vehicle had been disabled for five months
and there was no reason to believe the fire resulted from a mechanical error.
       On July 25, 2018, defendant confessed to the arson investigator that she started the
vehicle fire.
                             PROCEDURAL BACKGROUND
       On October 30, 2018, a felony complaint was filed in the Superior Court of Kern
County that charged defendant with count 1, arson causing injury to another person or
another person’s property (Pen. Code, § 451, subd. (d)).2
       On December 18, 2018, the court issued and served defendant with a criminal
protective order prohibiting contact with the victim, not to own or possess any firearms,
and to surrender any firearms (§ 136.2).
       On March 19, 2019, defendant waived the preliminary hearing and pleaded no
contest to count 1, felony arson, for an indicated sentence of two years on probation and
no jail time; with the agreement that after her successful completion of probation,
defendant would withdraw her plea to count 1 and then plead to a newly filed charge of
count 2, misdemeanor vandalism of an amount greater than $400 (§ 594, subd. (b)(1)).
       On May 20, 2019, the court convened the scheduled sentencing hearing.
Defendant objected to the terms of probation because it included the completion of a
domestic violence program and 100 hours of community service. Thereafter, the court
granted defendant’s motion to withdraw her guilty plea and issued another criminal
protective order.
       On August 1, 2019, defendant again waived a preliminary hearing and entered into
a negotiated disposition. She pleaded no contest to count 1, felony arson, with an
indicated sentence of felony probation for three years subject to certain terms and




       2   All further statutory citations are to the Penal Code unless otherwise indicated.

                                               3.
conditions, including serving no more than one year in jail. The parties stipulated to the
police reports for the factual basis for the plea.
       On September 10, 2019, the court held the sentencing hearing. It found
aggravating circumstances that defendant committed the instant offense while on
misdemeanor probation in two cases, her prior performance on probation in two cases
was unsatisfactory, and she intentionally set the fire at a time when high winds could
have spread it; and one mitigating circumstance that her prior performance in another
misdemeanor probation case was satisfactory. The court advised defendant she was
“getting a huge break,” and it would impose a prison term if she violated the terms of
probation.
       The court suspended imposition of sentence and placed defendant on formal
probation for three years, subject to terms and conditions including serving the first 180
days of that period in jail, and warned defendant that she would violate probation if she
failed to turn herself in as ordered; plus 100 hours of community service, completion of
outpatient substance abuse counseling, and completion of a one-year batterer’s treatment
program. The court issued another protective order prohibiting contact with the victim.
       On November 6, 2019, defendant filed a notice of appeal from the judgment
entered on September 10, 2019.3
                                        DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised she could file her own brief with this court. By letter on October 5, 2020, we
invited defendant to submit additional briefing. To date, she has not done so.


       3  The record contains a minute order for October 31, 2019, that states a bench
warrant was issued for defendant’s arrest because she failed to report as ordered to serve
the jail commitment, she was booked into custody on October 18, 2019, and the court
summarily revoked defendant’s probation when she was returned to court.

                                               4.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                    DISPOSITION
       The judgment is affirmed.




                                           5.